Citation Nr: 0319635	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound of the right scapula, 
effective from November 1, 1994.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969.  

3.  Entitlement to an evaluation in excess of 10 percent for 
muscle injury associated with a shell fragment lodged in T-5 
(formerly described as T-6).  

4.  Entitlement to an evaluation in excess of 10 percent for 
loss of motion of the thoracic spine due to a shell fragment 
lodged in T-5 (formerly described as T-6).  

5.  Entitlement to an additional 10 percent evaluation for 
fracture of T-5 (formerly described as T-6) with demonstrable 
deformity of the vertebral body.  




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  This case 
has a long history including a decision by the Board dated in 
January 1997.  In that decision, the Board found that issues 
of whether clear and unmistakable error existed in a June 3, 
1970, rating decision pertaining to the disability 
evaluations assigned to the veteran's shell fragment wound 
residuals were moot, those decisions having been reconsidered 
by the RO.  In the January 1997 decision, the Board granted 
increased evaluations for service-connected residuals of a 
shell fragment wound to the right scapula, Muscle Group I, 
and for service-connected residuals of a shell fragment wound 
to the lumbodorsal fascia with involvement of the mesial 
superior aspect of the left buttock, and denied an increased 
evaluation for service-connected residuals of a shell 
fragment wound to the right flank, Muscle Group XIV.  
Further, the Board denied compensable evaluations for 
residuals of a right sixth rib fracture and for residuals of 
a right scapula fracture.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  

In a decision dated in October 1998, the Court referenced its 
December 1997 grant of the veteran's motion to withdraw his 
appeal regarding his claims of clear and unmistakable error 
in the June 3, 1970, rating decision and to withdraw his 
appeal for a compensable evaluation for residuals of a right 
sixth rib fracture.  The Court further indicated that because 
the veteran had not addressed before the Court his claim of 
entitlement to a separate scheduler rating for residuals of a 
right scapular fracture, the Court would consider the claim 
abandoned and no longer part of the veteran's appeal, and 
those issues are not now before the Board.  

In its October 1998 decision, the Court vacated the Board's 
January 1997 decision and remanded the case with respect to 
the disability evaluations assigned to service-connected 
residuals of:  a shell fragment wound to the right scapula, 
Muscle Group I; residuals of a shell fragment wound to the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock; and residuals of a shell fragment 
wound of the right flank, Muscle Group XIV.  The Court 
indicated that the rating increases granted by the Board with 
respect to those issues would be preserved.  

In March 1999, the Board remanded the case to the RO for 
additional development.  Thereafter, in a September1999 
rating decision, the RO granted a 40 percent evaluation fro 
residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from November 1, 1994, and 
continued a 20 percent evaluation for residuals of a shell 
fragment wound of the lumbodorsal fascia with involvement of 
the mesial superior aspect of the left buttock, Muscle Group 
XVII, effective from January 23, 1969.  The RO also continued 
a 10 percent evaluation for residuals of a shell fragment 
wound of the right flank, Muscle Group XIV, effective from 
January 23, 1969.  In addition, the RO denied entitlement to 
service connection for residuals of a contusion of the lung 
but granted service connection for a shrapnel fragment lodged 
in the spine at T-6.  The RO assigned a 10 percent rating for 
the disability by analogy to injury of Muscle Group XX 
(Diagnostic ode 5320), effective from June 5, 1995.  The RO 
also continued zero percent evaluations for the right sixth 
rib fracture and for residuals of the right scapula fracture.  

The veteran disagreed with the evaluation of the shrapnel 
wound of the right scapula, Muscle Group I, the evaluation of 
the shrapnel wound of the lumbodorsal fascia, Muscle Group 
XVII and the evaluation of the shrapnel fragment lodged in 
T-6, Muscle Group XX.  In a May 2000 rating decision, the RO 
granted service connection for residuals of a shrapnel 
fragment lodged in T-6 with resultant loss of motion.  The RO 
granted a 10 percent evaluation for this disability under 
Diagnostic Code 5291, effective from June 5, 1995, in 
addition to the 10 percent rating already assigned for the 
shrapnel fragment lodged in T-6 evaluated under Diagnostic 
Code 5320.  In June 2000, in response to supplemental 
statements of the case issued that month, the veteran again 
restricted his arguments to ratings for residuals of the 
shell fragment wound of the right scapula, residuals of the 
shell fragment wound of the lumbodorsal fascia with 
involvement of the mesial superior aspect of the left buttock 
and the shell fragment lodged in T-6.  He maintained with 
respect to the T-6 disability that a separate 10 percent 
evaluation was warranted under Diagnostic Code 5285 for 
demonstrable deformity of a vertebral body under Diagnostic 
Code 5285.  

Thereafter, in a decision dated in October 2000, the Board 
granted an increased evaluation from 30 percent to 40 percent 
for residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from January 23 1969, but denied an 
evaluation in excess of 40 percent effective from November 
1994.  The Board granted a separate 10 percent evaluation for 
a superficial scar of the right scapula, effective from June 
30, 1999.  In addition, the Board denied an evaluation in 
excess of 20 percent for residuals of a shell fragment wound 
of the lumbodorsal fascia with involvement of the mesial 
superior aspect of the left buttock, Muscle Group XVII, 
effective from January 23, 1969.  The Board did grant a 
separate 10 percent evaluation for a superficial scar of the 
left buttock, effective from June 30, 1999.  In the October 
2000 decision, the Board denied an evaluation in excess of 10 
percent for a shell fragment lodged in T-6, an evaluation in 
excess of 10 percent for residuals of a shrapnel fragment 
lodged in T-6 with resultant loss of motion and also denied 
an additional 10 percent evaluation for a shrapnel fragment 
lodged in T-6 with fracture of T-6 and demonstrable deformity 
of the vertebral body.  

The veteran appealed to the Court.  In an order dated in 
March 2001, the court vacated that part of the Board's 
decision that denied:  (1) an increased evaluation in excess 
of 40 percent for residuals of a shell fragment wound of the 
right scapula, Muscle Group I, effective from November 1, 
1994; (2) an increased evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969; 
(3) an increased evaluation in excess of 10 percent for 
residuals of a shell fragment lodged in T-6, effective from 
June 5, 1995; (4) an increased evaluation in excess of 10 
percent for residuals of a shell fragment lodged in T-6 with 
a resultant loss of motion, effective from June 5, 1995; and 
(5) an additional 10 percent evaluation for a shell fragment 
lodged in T-6 with fracture of T-6 and demonstrable deformity 
of the vertebral body.  The Court dismissed the appeal as to 
the remaining issues.  

In May 2002, pursuant to provisions of 38 C.F.R. § 19.9(a)(2) 
(2002) as then in effect, the Board undertook development of 
the veteran's claims.  Part of that development included 
obtaining VA medical records and a VA examination, which was 
conducted in April 2003.  Based on this evidence, the Board 
has determined that the shell fragment, previously stated to 
be lodged in T-6, is lodged in T-5, and the Board has 
accordingly reframed the issues on appeal accordingly.  In 
addition, this evidence provides the basis for the award an 
additional 10 percent evaluation based on finding the shell 
fragment fractured T-5 and resulted in demonstrable deformity 
of the vertebral body.  That issue is addressed in the body 
of this decision, and the remaining issues will be addressed 
in the remand that follows the decision.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary fro an equitable disposition of 
this claim has been obtained.  

2.  A wound incurred in service resulted in a metallic body 
embedded in T-5 rather than T-6 as previously believed, and 
that metallic body caused a non-compressed fracture of T-5 
and resulted in demonstrable deformity of the vertebral body 
shown as cystic and reactive changes and marginal 
fragmentation of T-5.  

3.  A 10 percent rating is currently in effect for residuals 
of a shrapnel fragment lodged in T-5 (formerly identified as 
T-6) with resultant loss of motion.  


CONCLUSION OF LAW

The criteria for the award of an additional 10 percent rating 
for a metallic body lodged in T-5 with fracture of T-5 and 
demonstrable deformity of that vertebra have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5285 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through the May 2000 supplemental statement of the case and 
the October 2000 Board decision, the veteran has been 
informed of the evidence necessary to substantiate his claim 
for an additional 10 percent evaluation for fracture of T-6 
with demonstrable deformity of the vertebral body.  VA 
examinations have been provided, and relevant medical records 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied. 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  According to 
Diagnostic Code 5285, where a veteran has residuals of a 
vertebrae fracture, but there is no spinal cord involvement, 
he is not bedridden, and does not require long leg braces or 
a neck brace, the disability is evaluated in accordance with 
the criteria provided in the regulations with respect to 
limitation of motion of the spine or muscle spasm, adding a 
10 percent rating for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Currently the veteran is in receipt of a 10 percent rating 
for muscle injury associated with a shell fragment lodged in 
a thoracic vertebra and a 10 percent evaluation for loss of 
motion of the thoracic spine due to the shell fragment lodged 
in that vertebra.  The veteran contends that he is entitled 
to a separate compensable rating under Diagnostic Code 5285 
because of the embedded shrapnel.  

The veteran's service medical records reflect findings on 
X-ray examination suggesting that a shrapnel fragment was 
lodged within the 5th or 6th dorsal vertebral body anteriorly 
when the veteran was injured in Vietnam in 1968.  Although 
rib fractures were visualized, a fracture of the vertebral 
body was not shown.  Service medical records received in 
February 1988 show that chest X-rays taken on hospitalization 
after the veteran was evacuated to the United States revealed 
the presence of a metallic object that appeared to lie 
anterior to the fifth thoracic vertebra (T-5); the X-rays 
were otherwise unremarkable.  

VA chest X-rays in April 1988 showed a foreign body in the 
region of the esophagus at the level of the aortic arch.  The 
radiologist said this could well be a piece of shrapnel 
imbedded in the anterior aspect of the vertebra at this 
level, probably T-6.  In an October 1992 VA X-ray report, the 
radiologist stated that chest X-rays showed a foreign body in 
the exact location as demonstrated in the April 1988 chest 
X-rays.  He said there was no evidence of fracture involving 
the thoracic spine.  VA chest X-rays taken in January 1994 
visualized and approximately 11 by 15-milliemter shrapnel 
fragment embedded within the anterior aspect of the body of 
T-6, which the radiologist said was in an unchanged position 
compared with previous VA X-rays, which were taken in 1988 
and 1992.  The same was found in VA X-rays in July 1994.  In 
a letter dated in May 1995 and received at the RO in June 
1995, Edward A. Pelton, M.D., stated he had reviewed the 
veteran's service medical records and VA radiological reports 
and films.  He stated that the shrapnel that caused the 
wounds to the veteran's right shoulder was embedded in the 
body of T-6.  

In a November 1997 VA X-ray report, the radiologist noted 
that the veteran's clinical history was increased pain with 
shrapnel embedded in T-6.  The radiologist's impression was 
of a metallic foreign body embedded in the right anterior 
aspect of T-5 centrum, not significantly different from July 
1994.  He stated that it should be noted that the foreign 
body involved T-5 rather than T-6.  

In January 1998, a VA computed tomography (CT) study of the 
thoracic spine revealed a solitary 1-centimeter metallic 
foreign body almost totally embedded within the right 
anteriolateral aspect of T-5 centrum, with possibly a small 
amount of metal extending beyond the right anteriolateral 
cortex of the vertebral body.  The radiologist noted 
associated old cystic changes and probable right lateral 
marginal fragmentation and proliferative reactive changes of 
T-5 centrum.  He saw no evidence of involvement of central 
bony spinal canal, intervertebral neural foramina or neural 
contents.  

In a January 2000 VA X-ray report, the radiologist stated 
that chest X-rays showed the retained metallic foreign within 
the right side of T-5 centrum, anteriorly, unchanged from 
January 1994.  A VA CT study of the thoracic spine in August 
2002 showed a metallic foreign body, which the radiologist 
said represented a virtually intact bullet, embedded within 
the body of T-5, just to the right of the midline of this 
vertebra.  He said there was evidence that this bullet, when 
it penetrated the body of T-5, did produce a non-compressed 
fracture of the vertebral body.  In the report of an April 
2003 VA examination, the physician, who studied available 
X-ray and CT studies, stated that the metallic foreign body 
was cylindrical in shape and was not a shrapnel fragment, but 
was more a projectile.  She said the round was lodged in the 
body of T-5 and did produce a non-compressed fracture of the 
body of the T-5 vertebra.  She stated that other deformity of 
the T-5 vertebra was identified on the prior CT scans showing 
cystic and reactive changes and marginal fragmentation.  

As noted earlier, the evidence shows that the injured 
thoracic vertebra is properly identified as T-5, rather than 
T-6.  Evidence of the record confirms that the metallic body 
lodged in T-5 resulted in a fracture of T-5 with demonstrable 
deformity manifested by the cystic and reactive changes and 
marginal fragmentation shown on CT studies.  As there is in 
effect a rating based on limitation of motion under 
Diagnostic Code 5291, and the evidence shows fracture of a 
vertebra resulting in demonstrable deformity, an additional 
10 percent evaluation is warranted under Diagnostic Code 
5285.  


ORDER

An additional 10 percent evaluation for a metallic body 
lodged in T-5 with fracture of T-5 and demonstrable deformity 
of the vertebral body is granted, subject to controlling 
regulations governing the payment of monetary benefits.  


REMAND

As noted earlier, in May 2002, pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2) (2002) as then in effect, the Board 
undertook development of the veteran's claims.  As part as 
that development, in a letter dated in August 2002, the Board 
requested that the veteran identify health care providers and 
provide authorization forms so that the Board could request 
identified medical records.  The Board informed the veteran 
that if he wished to do so, he could contact the health care 
providers and tell them to send their records to the Board.  
In the letter, the Board requested that the veteran complete 
the enclosed forms as soon as possible, preferably within 30 
days of the date of the letter.  

Since that time, evidence added to the record includes VA 
medical records and the report of an April 2003 VA 
examination with photographs and copies of X-ray films.  At 
that examination, the veteran reported that he took multiple 
analgesics because of his thoracic pain and that his pain 
flared up on a nightly basis.  He reported that he had to 
miss work because of flare-ups when the pain was too severe.  
He reported he had flare-ups five to six times a month 
causing him to cancel plans and stay home.  He said he 
figured that in the past year he had missed 15 complete days 
of work and parts of an additional 100 days of work because 
of flare-ups of the back.  This suggest that entitlement to 
increased rating on an extraschedular basis should be 
considered, and the veteran should be requested to provide 
evidence that documents the extent to which his thoracic pain 
interferes with his employment.  

In addition, the veteran submitted copies of some service 
medical records, VA X-ray reports and VA X-ray films.  In a 
statement dated in September 2002, the veteran reported that 
he was waiting for an appointment with a neurosurgeon 
pertaining to his thoracic spine pain.  The report of 
examination or evaluation by a neurosurgeon would be relevant 
to the veteran's claim, and it should be obtained, if 
possible.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, while additional evidence 
has been received at the Board, the veteran has not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances has been held to be invalid, a remand is 
required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all VA and non-VA health 
care providers from which he has received 
treatment or evaluation, including any 
evaluation by a neurosurgeon, pertaining 
to any of his claimed disabilities from 
August 2002 to the present.  With 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file identified records 
that have not been secured previously.  

2.  The RO should request that the 
veteran provide evidence that documents 
time lost from work due to his thoracic 
pain.  

3.  The RO must review the claims file 
and ensure that all other notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

4.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary by the RO has been completed, 
the RO should again review the record.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his attorney should be furnished a 
supplemental case addressing all evidence 
added to the record since the RO last 
addressed the claims.  The veteran and 
his attorney should be given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



